NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   29-APR-2022
                                                   07:53 AM
                                                   Dkt. 79 SO

                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
             BENJAMIN DAVID OLTHAFER, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CRIMINAL NO. 3CPC-XX-XXXXXXX)

                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

             Defendant-Appellant Benjamin David Olthafer appeals
from the "Judgment of Conviction and Probation Sentence" entered
by the Circuit Court of the Third Circuit.1 For the reasons
explained below, we vacate the Judgment and remand for further
proceedings.
          On March 13, 2018, a grand jury indicted Olthafer for
Felony Abuse of Family or Household Member in violation of Hawaii
Revised Statutes § 709-906(1) and (9). A "Submission of
Stipulated Facts for Bench Trial" was signed by Olthafer,
Olthafer's deputy public defender, and the deputy prosecuting
attorney on September 5, 2018. The Submission was filed on
September 7, 2018. The Judgment was entered on November 8, 2018.
This appeal followed.


     1
             The Honorable Melvin H. Fujino presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Olthafer contends that the circuit court "Erred When it
Failed to Ensure Olthafer's Waiver of His Right to a Trial by
Jury Was Made Intelligently, Knowingly, and Voluntarily."

                The validity of a criminal defendant's waiver of
          [their] right to a jury trial presents a question of state
          and federal constitutional law. We answer questions of
          constitutional law by exercising our own independent
          constitutional judgment based on the facts of the case.
          Thus, we review questions of constitutional law under the
          right/wrong standard.

State v. Baker, 132 Hawai#i 1, 5, 319 P.3d 1009, 1013 (2014)
(ellipsis omitted).
          In Baker, the defendant signed his initials next to
each paragraph on a form indicating that he intended to waive a
jury trial, except for the paragraph stating that his waiver was
not induced by promises or threats. Id. at 3-4, 319 P.3d at
1011-12. The circuit court then engaged the defendant in a brief
colloquy about the form. Id. at 4, 319 P.3d at 1012. On appeal,
the supreme court explained that even when the defendant signs a
written jury trial waiver form, the trial court is still required
to conduct an oral colloquy to establish the validity of the
waiver. Id. at 6, 319 P.3d at 1014. The supreme court held that
the defendant's waiver of jury trial was not voluntary because
the defendant failed to initial next to the paragraph on the
waiver form that addressed voluntariness and "none of the court's
questions were directed towards determining the voluntariness of
[the defendant]'s waiver." Id. at 7, 319 P.3d at 1015.
          In this case, the Submission set forth the stipulated
facts, then stated:

                10.   The Defendant has been informed that he has the
          right to have a trial by jury in case 3CPC-18-194; that in a
          jury trial, he and his attorney have the right of selecting
          twelve (12) persons from a panel of potential jurors; that
          he has a certain number of peremptory challenges which can
          be used to excuse a juror for any reason; and that all
          twelve (12) jurors must unanimously agree before a verdict
          can be given. The Defendant has also been informed that at
          a trial he has the right to confront and cross-examine the
          witnesses who testify. The Defendant hereby waives his
          right to a trial by jury in case 3CPC-18-194 and agrees to
          have the question of his guilt or innocence determined by

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          the Court alone based upon the above Exhibits attached
          herein. The Defendant also waives his right to cross-
          examine the witnesses for case 3CPC-18-194 and agrees to
          submit the attached Exhibits without cross-examination.
          Defendant further understands that at trial he would have
          the right to take the stand and testify or the right not to
          testify. Defendant hereby waives his right to testify at
          trial.

          On September 5, 2018, the circuit court held a hearing.
Olthafer's counsel stated:

                Um, Your Honor, um, may, um, I have gone over the, uh,
          stipulation for stipulated facts trial with Mr. Olthafer.
          Um, he has, um, signed as well as the State.

                Um, I would ask if I can approach both the, uh, court
          clerk to submit my exhibits as well as exhibit list and the
          Court to submit the submission for stipulated facts trial,
          Your Honor.
                THE COURT:   Sure.

The circuit court then had an oral colloquy with Olthafer:

                THE COURT: So, Mr. Olthafer, do you know what today's
          hearing is about?

                THE DEFENDANT: I believe this is the hearing that
          we've been waiting for.
                . . . .

                THE COURT: Okay? So have you taken any medication,
          alcohol or illegal drugs within the last 48 hours?

                THE DEFENDANT:   No.

                THE COURT:   Okay.     And do you know what a stipulated
          facts trial is?

                THE DEFENDANT:   The presenting of those facts of the
          --
                THE COURT:   All these papers that your attorney just
          gave me so --
                THE DEFENDANT:   Yes.
                THE COURT: -- when we have a stipulated facts trial
          there're [sic] not gonna be any witnesses called and so
          normally -- not normally.
                In a trial as a defendant you have the right to see,
          hear and question witnesses who testify against you, but if
          they're not gonna be called to the stand you're not gonna
          see them in person. The Court's just gonna review what's


                                        3
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        submitted in the police reports because I think you got a
        chance to review as well as the doctors' reports.
              THE DEFENDANT:   Yes.
              THE COURT: Okay. And normally when a witness
        testifies if the prosecutor asks them questions you'll have
        a right to ask them questions that's known as
        cross-examination.

              But if they submitted just because you're not gonna
        have live testimony and just on the reports you're not gonna
        have that opportunity to cross-examine them as to their
        opinions. You understand?
              THE DEFENDANT:   Yes.

              THE COURT:   You gotta answer out loud because we are
        being recorded.
              Do you understand what you're giving up when we have a
        stipulated facts trial?

              THE DEFENDANT:   Uh, say that one more time.
              THE COURT: Do you understand what you're giving up
        because you have the right to see, hear and question
        witnesses who testify against you, but if you have a
        stipulated facts trial they're not gonna be testifying so
        it's just gonna be submission of the reports or their
        opinions without you having the opportunity to ask them
        questions and to see them because everything is done by
        paper. Do you understand the difference?

              THE DEFENDANT:   Yes.

              THE COURT:   And you're willing to do that?
              THE DEFENDANT:   Yes.

              THE COURT: Okay. Now, also you have a, uh,
        constitutional right to a jury trial, but if you do a
        stipulated fact trial as we doing now there's no jury so.
              THE DEFENDANT:   It's just you.
              THE COURT: Just me. So I'm gonna ask -- ask you if
        you're waiving or giving up your right to a jury trial?

              THE DEFENDANT:   Yes.
              THE COURT: Okay. So in order for me to do that I
        just wanna make sure you understand what rights you give up
        when you give up your right to a jury trial. So do you know
        how many people sit in a jury box?
              THE DEFENDANT:   About 24?

              THE COURT: Okay. There's twelve of them. I mean
        there's actually chairs in the jury box but there's twelve,
        and out of those twelve the prosecutor as well as your



                                      4
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        attorney and yourself will be allowed to participate in the
        selection of those twelve jurors. Do you understand?
              THE DEFENDANT:      Yeah.
              THE COURT: Now, if you give up your right to a jury
        trial you give up your right to participate in the selection
        of the twelve jurors.
               You also give up your right to require the prosecutor
        who has the burden to convince each juror individually of
        your guilt by proof beyond a reasonable doubt, and you also
        give up your right to require the jurors to unanimously
        agree.
              In other words all twelve of them have to agree before
        they can convict you of a guilt [sic] by proof beyond a
        reasonable doubt. Do you understand?
              THE DEFENDANT: Yes.

               THE COURT: Okay. You have any questions about what
        rights you give up when you give up your right to jury
        trial?
              THE DEFENDANT:      No.

              THE COURT: So you okay with them -- your attorney,
        uh, submitting the -- doing a stipulated facts trial with
        the exhibits submitted to the Court?

              THE DEFENDANT: Have you already had a chance to
        review these documents?

              THE COURT:   Yes.

              THE DEFENDANT:      And so you're familiar with?
              THE COURT: When they, um, as an example when the
        examiners' reports came in --
              THE DEFENDANT:      Mmm-hmm.

              THE COURT: -- then remember the Court had to
        determine, one, if you're fit –-
              THE DEFENDANT:      (Indiscernible)

              THE COURT: -- to proceed.

              THE DEFENDANT:      Right.
              THE COURT: And so in these reports the examiner talks
        about your fitness as well as whether or not you have penal
        responsibility or state of mind.
              THE DEFENDANT:      Mmm-hmm.

              THE COURT: So I've reviewed those reports. Also your
        attorney has submitted in advance the, um, exhibits. So the
        Court only reviews them if they're going to, um, receive
        them as part of the trial. That's what exhibits are.


                                        5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                So like any trial whether or not you had a jury or
          just a judge trial the parties will submit exhibits. The
          exhibit list has exhibits and the other side can oppose or
          not, and then the Court would determine if the exhibit is
          received.
                Once it's received into evidence then the Court and/or
          the jury if there was a jury trial would consider that as
          part of the decision-making process. So you understand
          that?

                THE DEFENDANT:   I need to move forward in your hands.
                THE COURT: But you have rights so I just wanna make
          sure you understand the difference with a stipulated facts
          trial versus a bench trial versus the jury trial.

                So a bench trial can just be with the judges -- with
          the judge and without the jury, and then you could still
          have witnesses without the jury present and the Court would
          just make a determination.
                A stipulated, uh, facts trial is the parties just
          submit the documents to the Court and then the Court will
          make a review and make a decision. Do you understand?

                THE DEFENDANT: Yes.

          The Hawai#i Supreme Court has held:

          [W]hen a defendant waives a fundamental right, there must be
          an affirmative, on-the-record showing that the waiver of the
          right is voluntary. It is thus incumbent on the trial court
          to have a basis to conclude that a waiver is voluntary.
          Unless voluntariness is gleaned from the defendant's
          responses, the trial court must inquire into the
          voluntariness of the waiver. Accordingly, a direct question
          about voluntariness is required when the defendant's
          statements in the colloquy do not indicate that the decision
          to waive a jury trial is the defendant's own free and
          deliberate choice.

State v. Torres, 144 Hawai#i 282, 289–90, 439 P.3d 234, 241–42
(2019) (emphasis added) (citation omitted). Neither the
Submission nor Olthafer's statements during the colloquy indicate
that the decision to waive a jury trial was his own free and
deliberate choice. The circuit court never asked Olthafer a
direct question whether he was voluntarily waiving his right to a
jury trial, whether anyone was forcing him to give up his right
to a jury trial, or whether his waiver of his right to a jury
trial was induced by promises or threats. We conclude that the



                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


circuit court erred by failing to ensure that Olthafer's waiver
of his right to a trial by jury was made voluntarily.
          Based upon the foregoing, we vacate the Judgment and
remand to the circuit court for further proceedings.
          DATED: Honolulu, Hawai#i, April 29, 2022.

On the briefs:
                                      /s/ Lisa M. Ginoza
Kimberly B. Taniyama,                 Chief Judge
for Defendant-Appellant.
                                      /s/ Keith K. Hiraoka
Charles E. Murray III,                Associate Judge
Deputy Prosecuting Attorney,
for Plaintiff-Appellee.               /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  7